Johnson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed between the parties hereto, subject to the approval of the Court, that these appeals be consolidated for trial, and
It is further stipulated and agreed that at the time of exportation of the merchandise invoiced as “Zinc Bearing Flue Dust”, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at $64.16 per ton of 2,000 pounds for said merchandise covered by Entry 99-C herein and at $64.66 per ton of 2,000 pounds for said merchandise covered by Entry 100-C, herein.
It is further stipulated and agreed that there was no higher foreign value, as defined in Section 402 (c) of the Tariff Act of 1930, as amended, for the merchandise involved herein at the time of exportation thereof.
It is further stipulated and agreed that this case may be submitted for decision upon the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the zinc bearing flue dust here involved, and that such value is $64.16 per ton of 2,000 pounds for *471said merchandise covered by entry 99-C, and $64.66 per ton of 2,000 pounds for said merchandise covered by entry 100-C.
Judgment will be entered accordingly.